Exhibit No. 10.1

AGREEMENT AND GENERAL RELEASE

Northfield Bancorp, MHC, Northfield Bancorp, Inc. and Northfield Bank
(collectively, the “Company”), which maintains its principal offices at 581 Main
Street, Suite 810, Woodbridge, New Jersey 07095, and Madeline G. Frank (the
“Executive”), agree that:

1. Last Day of Employment and Consulting Services Period.

a. Executive’s last day of employment with the Company will be October 5, 2012
(“last day of employment”), unless, Executive and the Company mutually agree to
an extension (or reduction) of employment in writing. The period between
Executive’s execution of this Agreement and General Release (“Agreement”) and
her last day of employment shall be referred to as the “continued employment
period.”

b. Executive has agreed to provide consulting services to the Company, as an
independent contractor, from October 6, 2012 through October 5, 2013 (the
“consulting period”), with regard to strategic and operational matters regarding
the Company’s business and to assist Executive’s successors, as reasonably
requested by the Board of Directors or the Company’s officers. The consulting
services will consist of ten percent (10%) or less of the services provided by
Executive during her employment.

2. Consideration. If Executive: (i) executes and delivers a copy of this
Agreement to the Company and does not revoke her acceptance of this Agreement
during the seven (7) calendar day revocation period as described in Paragraph 15
below (the “revocation period”); (ii) executes and delivers the Supplemental
Release attached hereto as Exhibit A to the Company following the expiration of
the continued employment period and does not revoke her acceptance of the
Supplemental Release during the seven (7) calendar day supplemental revocation
period as described in Paragraph 15 of the Supplemental Release (the
“supplemental revocation period”); (iii) abides by the terms of this Agreement
during the continued employment period; and, (iv) performs her duties as the
Senior Vice President – Human Resources and Assistant Corporate Secretary of the
Company in a professional and satisfactory manner during the continued
employment period; the Company agrees:

(a) to continue Executive’s employment during the continued employment period.
In doing so, Executive will be paid her current salary and benefits under the
Company’s group benefit plans under the same terms and conditions that exist as
of the date she executes this Agreement. If the Company determines that
Executive’s services no longer are needed as a result of business conditions or
operating decisions, then the Company may terminate the employment relationship
prior to the end of the continued employment period and Executive still will
receive the consideration as described in Section 2(b) below. If Executive is
terminated for cause consistent with the Company’s regular disciplinary process
or voluntarily leaves employment prior to the end of the continued employment
period, she no longer will receive wages or benefits from that point on, and
will not be eligible to receive any of the consideration described in
Section 2(b) below.



--------------------------------------------------------------------------------

(b) following Executive’s execution and delivery to the Company of the
Supplemental Release following the expiration of the continued employment period
and the supplemental revocation period, the Company agrees to pay Executive a
lump sum payment of $300,000, less lawful deductions. Executive shall be paid
said amount in one lump sum within fifteen (15) business days following
Executive’s execution and delivery of the Supplemental Release to the Company
and the expiration of the supplemental revocation period. Such payment shall be
subject to normal payroll withholdings and will be reported as regular wages on
Executive’s 2012 W-2.

3. No Consideration Absent Execution of This Release Agreement. Executive
understands and agrees she would not receive the monies and/or benefits
described in Paragraph 2, except for her execution of this Agreement and
Supplemental Release and the fulfillment of the promises contained herein.

4. General Release of Claims. Executive, her heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Executive”), knowingly and voluntarily releases and forever discharges the
Company, its parent corporations, affiliates, subsidiaries, divisions,
successors and assigns and the current and former Executives, officers,
directors and agents thereof (collectively referred to throughout the remainder
of this Agreement as “Releasees”), of and from any and all claims, known and
unknown, Executive has or may have against Releasees as of the date of execution
of this Agreement, including, but not limited to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •  

The Executive Retirement Income Security Act of 1974;

 

  •  

The Immigration Reform and Control Act;

 

  •  

The Sarbanes-Oxley Act of 2002;

 

  •  

The Equal Pay Act;

 

  •  

The Americans with Disabilities Act of 1990;

 

  •  

The Age Discrimination in Employment Act of 1967;

 

  •  

The Family and Medical Leave Act;

 

  •  

The Workers Adjustment and Retraining Notification Act;

 

  •  

The Occupational Safety and Health Act;

 

  •  

The Fair Credit Reporting Act;



--------------------------------------------------------------------------------

  •  

The New Jersey Law Against Discrimination;

 

  •  

The New Jersey Civil Rights Act;

 

  •  

The New Jersey Family Leave Act;

 

  •  

The New Jersey State Wage and Hour Law;

 

  •  

The Millville Dallas Airmotive Plant Job Loss Notification Act;

 

  •  

The New Jersey Conscientious Employee Protection Act;

 

  •  

The New Jersey Equal Pay Law;

 

  •  

The New Jersey Occupational Safety and Health Law;

 

  •  

The New Jersey Smokers’ Rights Law;

 

  •  

The New Jersey Genetic Privacy Act;

 

  •  

The New Jersey Fair Credit Reporting Act;

 

  •  

The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing A Workers’ Compensation Claim;

 

  •  

The New Jersey Public Employees’ Occupational Safety and Health Act;

 

  •  

New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection and Discrimination;

 

  •  

any other federal, state or local law, rule, regulation, or ordinance;

 

  •  

any public policy, contract, tort, or common law;

 

  •  

any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or

 

  •  

any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

If any claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Releasees are parties.



--------------------------------------------------------------------------------

5. Acknowledgments and Affirmations.

a. Executive affirms that she has not filed, caused to be filed, or presently is
a party to any claim against Releasees. Executive affirms that all of the
Company’s decisions regarding Executive’s pay and benefits through the date of
Executive’s execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.

b. Executive further affirms that she has no known workplace injuries or
occupational diseases.

c. Executive also affirms that she has not divulged any proprietary or
confidential information of Releasees and will continue to maintain the
confidentiality of such information consistent with Releasees’ policies,
agreements and/or common law.

d. Executive further affirms that she has not been retaliated against for
reporting any allegations of wrongdoing by Releasees, including any allegations
of corporate fraud. Both the Company and Executive acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Executive agrees that if
such an administrative claim is made, Executive shall not be entitled to recover
any individual monetary relief or other individual remedies.

e. Executive affirms that she is responsible for all taxes that may become due
and owing as a result of the payment set forth in Paragraph 2.

f. Nothing in this Agreement shall affect Executive’s vested benefits under
existing benefits plans and programs in place as of the last day of employment.
Executive will be vested and entitled to all equity awards granted in accordance
with the Northfield Bancorp, Inc. 2008 Equity Incentive Plan.

g. Executive is not entitled to any payment under the 2012 Management Cash
Incentive Plan.

6. Confidentiality and Return of Property.

a. Executive agrees not to disclose any information regarding the underlying
facts leading up to or the existence or substance of this Agreement, except to
Executive’s spouse, tax advisor, and/or an attorney with whom Executive chooses
to consult regarding her consideration of this Agreement.

b. Executive agrees that all prior agreements relating to confidentiality of
proprietary Company information (“Confidential Information”) and trade secrets
of which Executive has gained knowledge through her employment shall remain in
effect and survive this Agreement. The terms “Confidential Information” and
“trade secrets” shall not be deemed to include information that is accessible to
or otherwise known to the public.



--------------------------------------------------------------------------------

c. Executive affirms that she will not retain any of the Company’s property,
including copies of any documents and will not transfer any off-site via e-mail
or otherwise.

7. Non-Disparagement. Executive and Releasees agree not to defame, disparage or
demean each other in any manner whatsoever. After the last day of employment,
the Company shall not use Executive’s name in connection with the Company in any
announcement, press release or business communication, unless required by any
federal, state or local law or the Company has obtained the permission of
Executive for such use.

8. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New Jersey without regard
to its conflict or choice of law provisions. In the event of a breach of any
provision of this Agreement, either party may file suit specifically to enforce
any term or terms of this Agreement or to seek any damages for breach. If any
provision of this Agreement is declared illegal or unenforceable by any court of
competent jurisdiction, the parties agree the court shall have the authority to
modify, alter or change the provision(s) in question to make the Agreement legal
and enforceable. If this Agreement cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
If the general release language is found to be illegal or unenforceable,
Executive agrees to execute a binding replacement release.

9. Amendment. Except as provided in the preceding paragraph, this Agreement may
not be modified, altered or changed except upon express written consent of both
parties wherein specific reference is made to this Agreement.

10. Nonadmission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time, for any purpose, as an admission by either party of any
liability or unlawful conduct of any kind.

11. Resolution of Disputes. Any controversy or claim arising out of this Release
Agreement, or the breach thereof, shall be submitted to an appropriate New
Jersey State or federal court, and all such claims shall be adjudicated by a
judge sitting without a jury.

12. Entire Agreement. This Agreement and the Supplemental Release set forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties. Executive acknowledges that
she has not relied on any representations, promises or agreements of any kind
made to her in connection with her decision to accept this Agreement, except for
those set forth in this Agreement.

13. Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and each of which shall together constitute one and
the same agreement. This Agreement will not become enforceable until executed by
the Company.

15. Revocation. Executive may revoke her acceptance of this Agreement for a
period of seven (7) calendar days following the day she executes this Agreement.
Any revocation within this period must be submitted, in writing, to Steven M.
Klein and state, “I hereby revoke my acceptance of our Agreement and General
Release.” The revocation must be personally delivered to Steven M. Klein or his
designee, or mailed to Steven M. Klein and postmarked within seven (7) calendar
days of execution of this Agreement. If the last day of the revocation period is
a Saturday, Sunday, or legal holiday in New York, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.

16. Competence to Waive Claims. At the time of considering or executing this
Agreement, Executive was not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired. Executive is competent to
execute this Agreement and knowingly and voluntarily waives any and all claims
she may have against Releasees. Executive certifies that she is not a party to
any bankruptcy, lien, creditor-debtor or other proceedings which would impair
her right or ability to waive all claims she may have against Releasees.

EXECUTIVE HAS BEEN ADVISED THAT SHE HAS TWENTY ONE (21) CALENDAR DAYS TO REVIEW
THIS RELEASE AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS RELEASE AGREEMENT.

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWEINTY
ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS RELEASE AGREEMENT, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS RELEASE AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST
RELEASEES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

/s/ Madeline G. Frank

MADELINE G. FRANK Date:  

March 15, 2012

NORTHFIELD BANCORP, MHC NORTHFIELD BANCORP, INC. NORTHFIELD BANK By:  

/s/ Steven M. Klein

  Steven M. Klein   Chief Operating and Financial Officer Date:  

March 15, 2012



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL RELEASE

Northfield Bancorp, MHC, Northfield Bancorp, Inc. and Northfield Bank
(collectively, the “Company”), which maintains its principal offices at 581 Main
Street, Suite 810, Woodbridge, New Jersey 07095, and Madeline G. Frank (the
“Executive”) agree that:

1. Consideration. In consideration for executing and delivering this
Supplemental Release to the Company following her last day of employment as
defined in Paragraph 1 of the Agreement and General Release (“Agreement”), the
Company agrees to provide Executive with the consideration as set forth in
Paragraph 2 of the Agreement.

2. Execution. Executive affirms she will not execute this Supplemental Release
prior to the last day of employment (i.e., October 5, 2012), unless Executive
and the Company mutually agree to an extension (or reduction) of the last day of
employment in writing. Executive acknowledges being offered twenty one (21) days
within which to consider this Supplemental Release.

3. No Consideration Absent Execution of This Supplemental Release. Executive
understands and agrees she would not receive the monies and/or benefits
specified in Paragraph 2 of the Agreement, except for her execution of this
Supplemental Release and the fulfillment of the promises contained herein, as
well as the promises contained in the Agreement.

4. General Release of Claims. Executive, her heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Executive”), knowingly and voluntarily releases and forever discharges the
Company, its parent corporations, affiliates, subsidiaries, divisions,
successors and assigns and the current and former executives, officers,
directors and agents thereof (collectively referred to throughout the remainder
of this Supplemental Release as “Releasees”), of and from any and all claims,
known and unknown, Executive has or may have against Releasees as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:

 

  •  

Title VII of the Civil Rights Act of 1964;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •  

The Executive Retirement Income Security Act of 1974;

 

  •  

The Immigration Reform and Control Act;

 

  •  

The Americans with Disabilities Act of 1990;

 

  •  

The Age Discrimination in Employment Act of 1967;

 

  •  

The Family and Medical Leave Act;



--------------------------------------------------------------------------------

  •  

The Workers Adjustment and Retraining Notification Act;

 

  •  

The Occupational Safety and Health Act;

 

  •  

The Fair Credit Reporting Act;

 

  •  

The Equal Pay Act;

 

  •  

The New Jersey Law Against Discrimination;

 

  •  

The New Jersey Civil Rights Act;

 

  •  

The New Jersey Family Leave Act;

 

  •  

The New Jersey State Wage and Hour Law;

 

  •  

The Millville Dallas Airmotive Plant Job Loss Notification Act;

 

  •  

The New Jersey Conscientious Employee Protection Act;

 

  •  

The New Jersey Equal Pay Law;

 

  •  

The New Jersey Occupational Safety and Health Law;

 

  •  

The New Jersey Smokers’ Rights Law;

 

  •  

The New Jersey Genetic Privacy Act;

 

  •  

The New Jersey Fair Credit Reporting Act;

 

  •  

The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing A Workers’ Compensation Claim;

 

  •  

The New Jersey Public Employees’ Occupational Safety and Health Act;

 

  •  

New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection and Discrimination;

 

  •  

any other federal, state or local law, rule, regulation, or ordinance;

 

  •  

any public policy, contract, tort, or common law;

 

  •  

any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or

 

  •  

any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.



--------------------------------------------------------------------------------

If any claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Releasees are parties.

5. Acknowledgments and Affirmations.

a. Executive affirms that she has not filed, caused to be filed, or presently is
a party to any claim against Releasees.

b. Executive also affirms that, as of her execution of this Supplemental
Release, she has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which she may be entitled. Executive affirms
that she has been granted any leave to which she was entitled under the Family
and Medical Leave Act or related state or local leave or disability
accommodation laws. Executive affirms that all of the Company’s decisions
regarding her pay and benefits through the date of her execution of this
Supplemental Release were not discriminatory based on age, disability, race,
color, sex, religion, national origin or any other classification protected by
law.

c. Executive further affirms that she has no known workplace injuries or
occupational diseases.

d. Executive affirms that she has not divulged any proprietary or confidential
information of Releasees and will continue to maintain the confidentiality of
such information consistent with Releasees’ policies, the Agreement and/or
common law.

e. Executive further affirms that she has not been retaliated against for
reporting any allegations of wrongdoing by Releasees, including any allegations
of corporate fraud. Both the Company and Executive acknowledge that this
Supplemental Release does not limit either party’s right, where applicable, to
file or participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, Executive agrees that
if such an administrative claim is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies.

f. Executive affirms that she is responsible for all taxes that may become due
and owing as a result of the payment set forth in Paragraph 2 of the Agreement.

g. Nothing in this Agreement shall affect Executive’s vested benefits under
existing benefits plans and programs in place as of the last day of employment.
Executive is vested and entitled to all equity awards granted in accordance with
the Northfield Bancorp, Inc. 2008 Equity Incentive Plan.



--------------------------------------------------------------------------------

h. Executive is not entitled to any payment under the 2012 Management Cash
Incentive Plan.

6. Confidentiality and Return of Property.

a. Executive agrees not to disclose any information regarding the underlying
facts leading up to or the existence or substance of this Agreement, except to
Executive’s spouse, tax advisor, and/or an attorney with whom Executive chooses
to consult regarding her consideration of this Agreement.

b. Executive agrees that all prior agreements relating to confidentiality of
proprietary Company information (“Confidential Information”) and trade secrets
of which Executive has gained knowledge through her employment shall remain in
effect and survive this Agreement. The terms “Confidential Information” and
“trade secrets” shall not be deemed to include information that is accessible to
or otherwise known to the public.

c. Executive affirms that she has returned all of the Company’s property and
confidential information. Executive also affirms that she is in possession of
all personal property which she may have brought to the Company’s premises.

7. Non-Disparagement. Executive and Releasees agree not to defame, disparage or
demean each other in any manner whatsoever. The Company shall not use
Executive’s name in connection with the Company in any announcement, press
release or business communication, unless required by any federal, state or
local law or the Company has obtained the permission of Executive for such use.

8. Governing Law and Interpretation. This Supplemental Release shall be governed
and conformed in accordance with the laws of the State of New Jersey without
regard to its conflict or choice of law provisions. In the event the Executive
or the Company breaches any provision of this Supplemental Release, Executive
and the Company affirm that either may institute an action to specifically
enforce any term or terms of this Supplemental Release. If any provision of this
Supplemental Release is declared illegal or unenforceable by any court of
competent jurisdiction, the parties agree the court shall have the authority to
modify, alter or change the provision(s) in question to make this Supplemental
Release legal and enforceable. If this Supplemental Release cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Supplemental
Release in full force and effect. If the general release language is found to be
illegal or unenforceable, Executive agrees to execute a binding replacement
release.

9. Amendment. Except as provided in the preceding paragraph, this Supplemental
Release may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Supplemental
Release.

10. Nonadmission of Wrongdoing. The parties agree that neither this Supplemental
Release nor the furnishing of the consideration for this Supplemental Release
shall be deemed or construed at any time, for any purpose, as an admission by
either party of any liability or unlawful conduct of any kind.



--------------------------------------------------------------------------------

11. Resolution of Disputes. Any controversy or claim arising out of this
Supplemental Release, or the breach thereof, shall be submitted to an
appropriate New Jersey State or federal court, and all such claims shall be
adjudicated by a judge sitting without a jury.

12. Entire Agreement. This Supplemental Release and the Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties. Executive acknowledges that
she has not relied on any representations, promises, or agreements of any kind
made to her in connection with her decision to accept this Supplemental Release,
except for those set forth in this Supplemental Release.

13. Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Supplemental Release.

14. Counterparts. This Supplemental Release may be executed in counterparts,
each of which shall be deemed an original and each of which shall together
constitute one and the same agreement. This Supplemental Release will not become
enforceable until executed by The Company.

15. Revocation. Executive may revoke her acceptance of this Supplemental Release
for a period of seven (7) calendar days following the day she executes this
Supplemental Release. Any revocation within this period must be submitted, in
writing, to Steven M. Klein and state, “I hereby revoke my acceptance of our
Supplemental Release.” The revocation must be personally delivered to Steven M.
Klein or his designee, or mailed to Steven M. Klein and postmarked within seven
(7) calendar days of execution of this Supplemental Release. If the last day of
the revocation period is a Saturday, Sunday, or legal holiday in New York, then
the revocation period shall not expire until the next following day which is not
a Saturday, Sunday, or legal holiday.

16. Competence to Waive Claims. At the time of considering or executing this
Supplemental Release, Executive was not affected or impaired by illness, use of
alcohol, drugs or other substances or otherwise impaired. Executive is competent
to execute this Supplemental Release and knowingly and voluntarily waives any
and all claims she may have against Releasees. Executive certifies that she is
not a party to any bankruptcy, lien, creditor-debtor or other proceedings which
would impair her right or ability to waive all claims she may have against
Releasees.

EXECUTIVE HAS BEEN ADVISED THAT SHE HAS HAD TWENTY ONE (21) DAYS TO REVIEW THIS
SUPPLEMENTAL RELEASE AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTION OF THIS SUPPLEMENTAL RELEASE.

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
SUPPLEMENTAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE CONSIDERATION
PERIOD.

HAVING ELECTED TO EXECUTE THIS SUPPLEMENTAL RELEASE, TO FULFILL THE PROMISES AND
TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 IN THE RELEASE AGREEMENT,
EXECUTIVE FREELY AND



--------------------------------------------------------------------------------

KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST RELEASEES.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

 

MADELINE G. FRANK Date:  

 

NORTHFIELD BANCORP, MHC NORTHFIELD BANCORP, INC. NORTHFIELD BANK By:  

 

  Steven M. Klein,   Chief Operating and Financial Officer Date:  

 